DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/20 and 7/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6, 9 – 15, 27 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan (US Publication 2017/0325225).
Regarding claims 1 and 27 Dina teaches an apparatus and a method of wireless communication, comprising: (i.e. fig. 4 shows a first wireless device and a 
 	receiving, by a first wireless communication device from a second wireless communication device, a transmission grant indicating a transmission period; (i.e. a user equipment (UE) may receive an uplink grant from a eNB as part of downlink control information, the grant comprising uplink transmission allocations including multiple starting positions for an uplink subframe; see paragraphs 241, 242)
 	selecting, by the first wireless communication device, a starting location for transmitting a communication signal from among a plurality of starting locations within the transmission period; (i.e. the UE may select a starting position for uplink transmission among the multiple starting positions by performing LBT and getting a clear channel indication; see paragraphs 241 - 243) and
transmitting, by the first wireless communication device to the second wireless communication device in response to the transmission grant, the communication signal during the transmission period based on the selected starting location. (i.e. the UE may transmit the uplink transmission during the UL grant at the selected starting position; see paragraphs 241 - 243)



Regarding claim 2 and 28 Dina teaches the method of claim 1, further comprising: receiving, by the first wireless communication device, a configuration indicating a plurality of reference signal symbols within the transmission period and an association between the plurality of starting locations and the plurality of reference signal symbols. (i.e. a predefined signal such as a reference signal may be used to indicate starting positions within the uplink grant; see paragraphs 226 - 228)
Regarding claim 3 and 29 Dina teaches the method of claim 2, wherein the association is based on locations of the plurality of reference signal symbols within the transmission period. (i.e. a predefined signal such as a reference signal may be used to indicate starting positions within the uplink grant by symbol positions of the signal; see paragraphs 226 - 228)
Regarding claim 4 and 30 Dina teaches the method of claim 3, wherein the association is based on a number of the plurality of reference signal symbols in 
Regarding claim 6 Dina teaches the method of claim 1, wherein the transmitting includes: transmitting, by the first wireless communication device to the second wireless communication device, the communication signal including information associated with the selected starting location. (i.e. in response to a clear channel at a starting position the UE may construct transport blocks comprising transmission information; see paragraphs 237)
Regarding claim 9 Dina teaches wherein the selecting is based on a listen-before-talk (LBT) procedure. (i.e. the UE may select a starting position for uplink transmission among the multiple starting positions by performing LBT and getting a clear channel indication; see paragraphs 241 - 243)
Regarding claim 10 Dina teaches a method of wireless communication, comprising:
 	transmitting, by a first wireless communication device to a second wireless communication device, a transmission grant indicating a transmission period; (i.e. a user equipment (UE) may receive an uplink grant from a eNB as part of downlink control information, the grant comprising uplink transmission allocations 
 	monitoring, by the first wireless communication device in response to the transmission grant, for a communication signal from the second wireless communication device in the transmission period;  (i.e. the UE may monitor a starting position for uplink transmission among the multiple starting positions by performing LBT and perform transmission when clear channel detected, the device that transmitted the uplink grant will monitor the assigned starting positions for uplink transmission; see paragraphs 241 - 243) and
 	identifying, by the first wireless communication device upon detection of the communication signal, a starting location of the communication signal from among a plurality of starting locations within the transmission period. (i.e. the UE may select a starting position for uplink transmission among the multiple starting positions by after performing LBT monitoring and getting a clear channel indication and perform transmission at one of the indicated starting positions; see paragraphs 241 - 243)
Regarding claim 11 Dina teaches the method of claim 10, further comprising: transmitting, by the first wireless communication device, a configuration indicating a plurality of reference signal symbols within the 
Regarding claim 12 Dina teaches the method of claim 11, wherein the association is based on at least one of locations of the plurality of reference signal symbols within the transmission period. (i.e. a predefined signal such as a reference signal may be used to indicate starting positions within the uplink grant by symbol positions of the signal; see paragraphs 226 - 228)
Regarding claim 13 Dina teaches the method of claim 12, wherein the association is based on a number of the plurality of reference signal symbols in the transmission period. (i.e. a predefined signal such as a reference signal may be used to indicate starting positions within the uplink grant by symbol positions of the signal, in MIMO each antenna port is assigned a reference signal symbol; see paragraphs 226 - 228)
Regarding claim 14 Dina teaches the method of claim 11, wherein the monitoring includes:  monitoring, by the first wireless communication device, for a reference signal associated with the communication signal from the second wireless communication device at one or more of the plurality of reference signal 
Regarding claim 15 Dina teaches the method of claim 14, wherein the identifying is based on a detection of the reference signal and the association between the plurality of starting locations and the plurality of reference signal symbols. (i.e.  the indication of the starting symbol positons in the transmitted reference signal indicate where the possible starting positions are in a resource block assigned by an uplink grant, the device receiving the uplink transmission after the grant is sent will listen for a transmission to begin on the assigned starting positions which is the purpose of reference signal indication of starting positions to monitor for the start of the granted uplink transmission on the indicated positions)
Claim(s) 21 - 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reial (US Publication 2020/0015276) disclosed in prov. 62/465,488.
Regarding claim 21 Dina teaches a method of wireless communication device, comprising:
 	communicating, by a first wireless communication device with a second wireless communication device, a configuration indicating a plurality of random access opportunities within a transmission period, the plurality of random access opportunities beginning at different starting time locations and at least partially overlapping with each other in time; (i.e. fig. 5 shows a set of multiple preamble configurations may be defined, the multiple configurations indicate different possible starting positions within a slot of an uplink transmission, this may reflect the different slot lengths available in NR indicating the possibility of that even though they might have different starting locations a portion may overlap in time; see paragraphs 31, 32, 34, 35) and
 	communicating, by the first wireless communication device with the second wireless communication device, a random access preamble signal during a first random access opportunity of the plurality of random access opportunities. (i.e. fig. 5 shows a wireless device may select and communicate a random access preamble sequence indicating a first transmission opportunity in random access; see paragraphs 31, 32, 34, 35)
Regarding claim 22 Dina teaches the method of claim 21, wherein the random access preamble signal includes a format that is based on at least one of a starting location of the first random access opportunity, the format including at least a random access preamble signal duration. (i.e. the selected random access preamble is based upon different available starting locations in random access; see paragraph 31, 34)
Regarding claim 23 Dina teaches the method of claim 21, wherein the communicating the random access preamble signal includes: receiving, by the first wireless communication device from the second wireless communication device, the random access preamble signal. (i.e. fig. 5 shows after selecting a random access preamble is transmitted according to its configuration (506); see paragraphs 34, 35)
Regarding claim 24 Dina teaches the method of claim 23, wherein the random access preamble signal includes a format that is based on whether the transmission period is within a transmission opportunity (TXOP) of the first wireless communication device, the format including at least a random access preamble signal duration. (i.e. a TXOP is known as an available transmission in a time period granted and a selected random access preamble configuration format which is supported in the prior art; see paragraphs 6 - 9)
Regarding claim 25 Dina teaches the method of claim 24, wherein the format includes a first random access preamble signal duration when the transmission period is within the TXOP, wherein the format includes a second random access preamble signal duration when the transmission period is outside of the TXOP, and wherein the first random access preamble signal duration is shorter than the second random access preamble signal duration. (i.e. Dina discloses RA preamble configuration formats supporting slots sizes of different lengths (duration), which has support for different starting times based upon different slot period configuration formats; see paragraphs 8, 9, 30, 31, 61 - 65)
Regarding claim 26 Dina teaches the method of claim 21, wherein the communicating the random access preamble signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the random access preamble signal at a transmit power level determined at least in part based on a duration of the random access preamble signal. (i.e. the different random access preamble have different formats based upon slot characteristics and support power scaling factor as a result; see paragraph 79 – 80, )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 18, 20 are rejected under 35 U.S.C. 103  as being obvious over Dinan (US Publication 2017/0325225) in view of Xia et al. (US Publication 2015/0312887).
Regarding claim 7, Dinan discloses all the recited limitations of claim 1 as described previously from which claim 7 depends. Dinan does not teach wherein the transmitting includes: transmitting, by the first wireless communication 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the common random access procedure in uplink cellular transmissions of Xia into Dinan. Both Dinan and Xia teach the transmission of uplink subframes in a wireless cellular network. 
A person with ordinary skill in the art would have been motivated to make the modification to Dinan to provide compatibility with existing protocols.
Regarding claim 8, Dinan discloses all the recited limitations of claim 7 as described previously from which claim 8 depends. Dinan does not teach wherein the preamble signal includes a sequence pattern that is associated with the selected starting location. However, Xia teaches wherein the preamble signal includes a sequence pattern that is associated with the selected starting location. 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the common random access procedure in uplink cellular transmissions of Xia into Dinan. Both Dinan and Xia teach the transmission of uplink subframes in a wireless cellular network. 
A person with ordinary skill in the art would have been motivated to make the modification to Dinan to provide compatibility with existing protocols.
Regarding claim 18, Dinan discloses all the recited limitations of claim 10 as described previously from which claim 18 depends. Dinan does not teach wherein the monitoring includes: monitoring, by the first wireless communication device, for at least one of control information or a preamble signal associated with the communication signal from the second wireless communication device during the transmission period, and wherein the identifying is based on a detection of the at least one of the control information or the preamble signal. However, Xia teaches wherein the monitoring includes: monitoring, by the first wireless communication device, for at least one of control information or a preamble signal associated with the communication signal from the second wireless communication device 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the common random access procedure in uplink cellular transmissions of Xia into Dinan. Both Dinan and Xia teach the transmission of uplink subframes in a wireless cellular network. 
A person with ordinary skill in the art would have been motivated to make the modification to Dinan to provide compatibility with existing protocols.
Regarding claim 20, Dinan discloses all the recited limitations of claim 18 as described previously from which claim 20 depends. Dinan does not teach wherein the monitoring includes monitoring for the preamble signal, and wherein the method further comprises: receiving, by the first wireless communication device from the second wireless communication device, the communication signal based on a detection of the preamble signal; and recovering, by the first wireless communication device, data from the communication signal based on channel information determined from the preamble signal. However, Xia teaches wherein 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the common random access procedure in uplink cellular transmissions of Xia into Dinan. Both Dinan and Xia teach the transmission of uplink subframes in a wireless cellular network. 
A person with ordinary skill in the art would have been motivated to make the modification to Dinan to provide compatibility with existing protocols.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 4, 2021Primary Examiner, Art Unit 2471